      Case
       Case18-33815
            18-33815 Document
                      Document533-13
                               397 Filed
                                     FiledininTXSB
                                               TXSBonon11/04/20
                                                        06/24/21 Page
                                                                  Page1 1ofof1 1




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                               ENTERED
                                                                                               11/05/2020
IN RE:                                        §
                                              §
KOONTZ-WAGNER CUSTOM                          §               CASE NO. 18-33815
CONTROL HOLDINGS, LLC.                        §               (Chapter 7)
    Debtor                                    §               JUDGE ISGUR

   ORDER GRANTING TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY
                       [Refers to Docket No. 382]

       Came on for consideration the Trustee’s Motion to Compromise Controversy with United

Coatings Technologies, Inc. (the “Motion”). No response in opposition to the Motion has been

filed and the time for filing same has passed.     The Court has considered the Motion and has

determined that the relief sought therein should be granted. It is therefore,

       Ordered that the Trustee’s Motion to Compromise Controversy with United Coatings

Technologies, Inc. is hereby approved. It is further,

       Ordered that United Coatings Technologies, Inc. shall pay the sum of $15,000.00 to the

Estate within six months after entry of this Order in full satisfaction of all claims and causes of

action in Adversary Proceeding No. 20-03255; it is further,

       Ordered that this Compromise satisfies all outstanding issues in Adversary Proceeding

No. 20-03255 and all relief not granted herein is denied. It is further,

       Ordered that the Trustee is authorized to sign any and all documentation necessary to

carry out the provisions of this Order.

       Signed
    Signed:   this ___
            November
            October  17,day
                        04, of _____________ 2020.
                            2020
                          2018
                                              _______________________________________
                                                        ____________________________________
                                              MARVIN ISGUR,           Marvin Isgur
                                              UNITED STATES    BANKRUPTCY       JUDGE
                                                            United States Bankruptcy Judge



Trustee’s Motion to Compromise Controversy                                  Page 7
